The opinion of the Court was, after a continuance, delivered by
Weston C. J.
We cannot distinguish this case in principle from that of Rounds v. Baxter, 4 Greenl. 454. The plaintiff'had become the assignee in part of the right to purchase lands, upon certain specified conditions. He paid the money he seeks to reclaim in this action, with a view to perfect and avail himself of the purchase. He ultimately came to the conclusion, that the bargain might be a losing one, and went no farther.
Although the plaintiff may have been disappointed in the result, there has been no failure of consideration. That consisted in the chance of gain from the contract, a portion of which was assigned to him. It was also a prejudice to the defendant to forego this chance, and to deprive himself of the right, for the period limited in the bond, to sell the same interest to others. The jury have found, that the plaintiff paid the money, to secure an interest of his own. If it has enured to the benefit of the defendant, it is because the plaintiff has elected to abandon that payment, rather than to encounter the peril of greater loss. He may have decided wisely. In our judgment, he must abide by this result. We do not per*216ceive that he has any legal or equitable claim to recover of the defendant the amount he has paid.

Judgment on the verdict.